Citation Nr: 1620064	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  09-50 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a higher rating for service-connected residuals of a bilateral mandible fracture, currently at 20 percent.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and C.W.


ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty in the Army from April 1987 to July 1991.  Thereafter, he served in the Army Reserve.  This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Veteran's previously established 20 percent rating for his service-connected residuals of a bilateral mandible fracture was continued therein.  He appealed this determination.  In August 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO).  He and his fiancée C.W. testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2010.  

In January 2015, the Board denied a higher rating for the Veteran's service-connected residuals of a bilateral mandible fracture in January 2015, and he appealed.  In December 2015, the United States Court of Appeals for Veterans Claims (Court) issued an Order granting a Joint Motion for Partial Remand (JMPR) filed earlier that month.  The JMPR called for the Board's decision to be vacated with respect to the aforementioned determination only and for this matter to be remanded back to the Board for readjudication consistent with its terms.  As such, this matter is before the Board anew.  Review of the Veteran's claims file reveals that readjudication cannot occur yet, however.  This matter is REMANDED for further development.  

REMAND

Before denying a rating higher than 20 percent for the service-connected residuals of a bilateral mandible fracture in its January 2015 decision, the Board found that VA's duty to assist the claimant in substantiating his claim had been satisfied.  This duty includes ensuring that VA medical examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board found that the examination provided to the Veteran in February 2011 (the JMPR and the Board's decision erroneously indicate this examination occurred in March 2011, which is when the report of it was generated) and addendums thereto in May 2012 and September 2012 were adequate.  Yet, the JMPR determined that they all were inadequate.  
The JMPR specifically noted that neither the aforementioned VA medical examination nor the addendums thereto included full consideration of functional loss on use and flare-ups, as required by case law.  Mitchell v. Shinseki, 25 Vet. App 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  It then was noted that examination reports which do not contain sufficient detail must be returned.  38 C.F.R. § 4.2.  As such, the JMPR directed the Board to obtain another VA medical examination.  To address any gaps in the evidence, a further directive was that this examination was to contain a retrospective opinion concerning the aforementioned dated between February 2011 (March 2011 actually is denoted, for the same reason as above) and September 2012.  

Compliance with the Court, to include the terms of a JMPR, is mandatory.  Forcier v. Nicholson, 19 Vet. App. 414 (2006).  Arrangements thus must be made for the Veteran to undergo another VA medical examination complete with a retrospective VA medical opinion concerning his functional loss on use and flare-ups.  The opinion shall encompass the period beginning February 2011 and ending at the present.  While the directive was for consideration only through September 2012, the Board points out that expanding it safeguards against a gap in the evidence thereafter.  The examination and opinion shall be completed after updated VA treatment records regarding the Veteran are obtained so that they will be fully informed.  The duty to assist indeed generally includes making as many requests as necessary to obtain such records.  38 U.S.C.A. § 5103A(b)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In addition to the examination inadequacy, the JMPR determined that the Board's statement of reasons or bases for why referral for an extraschedular rating was not warranted was inadequate.  It was noted that symptoms not set forth or contemplated by the schedular rating criteria, such as headaches, difficulty eating, and difficulty speaking, were not mentioned.  No specific remedying directive was detailed in this regard.  Another statement of reasons or bases, however, obviously is required.  Such will be contained in the Board's next decision regarding this matter.  That decision cannot be issued until after the additional development discussed above is undertaken.  In other words, nothing is required at this time to address this inadequacy.
Accordingly, a REMAND is directed for the following:

1.  Make as many requests as necessary to obtain all VA treatment records regarding the Veteran, but particularly those with respect to his residuals of a bilateral mandible fracture, dated from February 2016 to the present.  Associate all records received with the claims file.  Notify the Veteran and his representative of any lack of success regarding the aforementioned.  

2.  After completion of the above, arrange for the Veteran to undergo a VA medical examination regarding his residuals of a bilateral mandible fracture.  The examiner shall be someone with appropriate expertise not previously involved in this matter, if possible.  This examiner shall review the claims file, documenting such in a report to be placed therein.  The examiner also shall document in the report an interview with the Veteran regarding his history as well as his symptoms to include their frequency, duration, severity, impact on work and daily life, as well as any flare-ups.  

All necessary tests next shall be performed by the examiner, the results of which shall be set forth in the report.  This shall include testing for functional loss on use.  The examiner finally shall opine in the report as to the Veteran's functional loss on use as well as during flare-ups, expressed in terms of the degree of additional range of motion loss if at all possible, from February 2011 to present.  A clear and complete rationale (an understandable and thorough explanation) shall be provided in the report for this opinion.  If an opinion cannot be reached without speculation, the examiner still must provide a clear and complete rationale.  
3.  Lastly, readjudicate the Veteran's entitlement to a rating higher than 20 percent for his service-connected residuals of a bilateral mandible fracture.  Issue a rating decision if the determination made is favorable to him.  If the determination made unfavorable to him, issue a supplemental statement of the case (SSOC).  Provide a copy of the rating decision or SSOC to the Veteran and his representative, and place a copy in the claims file.  Allow them the requisite time period to respond to a SSOC before processing for return to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure records may impact the determination made-as may his failure to report for a VA medical examination.  38 C.F.R. § 3.655 (2015).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  Indeed, all remands by the Board or the Court are to be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2015).

